            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    ASHLEY ALLYN, SBN 254559
                   aallyn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            4    Irvine, CA 92612-4412
                 Telephone:   949.451.3800 | Facsimile: 949.451.4220
            5
                 JASON C. SCHWARTZ (admitted pro hac vice)
            6      jschwartz@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            7    1050 Connecticut Avenue, N.W.
                 Washington, DC 20036-5306
            8    Telephone:   202.955.8500 | Facsimile: 202.467.0539
            9    KATHERINE V.A. SMITH, SBN 247866
                   ksmith@gibsondunn.com
          10     HELEN AVUNJIAN, SBN 300284
                   havunjian@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
          12     Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000 | Facsimile: 213.229.7520
          13
                 Attorneys for Defendants GOLDEN STATE FC LLC
          14     (now known as AMAZON.COM SERVICES LLC),
                 AMAZON.COM, INC. and AMAZON FULFILLMENT
          15     SERVICES, INC. (now known as AMAZON.COM
                 SERVICES LLC)
          16
                 [Additional Counsel Continued on Next Page]
          17
          18                                     UNITED STATES DISTRICT COURT

          19                                    EASTERN DISTRICT OF CALIFORNIA

          20     JUAN TREVINO, CHRISTOPHER WARD,                    Lead Case No. 1:18-cv-00120-DAD-BAM
                 LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
          21     BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
                 GIANINI, and JUAN C. AVALOS, on behalf
          22     of themselves and all others similarly situated,   Member Case No: 1:18-cv-01176-DAD-BAM
                                                                    Member Case No: 1:17-cv-01300-DAD-BAM
          23                            Plaintiffs,
                                                                    JOINT STIPULATION AND ORDER TO
          24            v.                                          EXTEND DEFENDANTS’ TIME TO FILE
                                                                    MOTION TO RETAIN CONFIDENTIALITY
          25     GOLDEN STATE FC LLC, a Delaware                    OF DESIGNATED DOCUMENTS
                 Limited Liability Company; AMAZON.COM
          26     INC., a Delaware Corporation, AMAZON
                 FULFILLMENT CENTERS, INC. a Delaware
          27     Corporation, and Does 1 through 10, inclusive,
          28                            Defendants.

Gibson, Dunn &
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1    Peter R. Dion Kindem (SBN 95267)
                 The Dion-Kindem Law Firm
            2    Peter R. Dion-Kindem, P.C.
                 2945 Townsgate Road, Suite 200
            3    Westlake Village, CA 91361
                 Telephone: (818) 883-4900
            4    Facsimile: (858) 404-9203
                 peter@dion-kindemlaw.com
            5
                 Lonnie C. Blanchard, III (SBN 93530)
            6    The Blanchard Law Group, APC
                 3578 East Foothill Boulevard, Suite 338
            7    Pasadena, CA 91107
                 Telephone: (213) 599-8255
            8    Facsimile: (213) 402-3949
                 lonnieblanchard@gmail.com
            9
                 Attorneys for Plaintiff Juan Trevino
          10
          11     David Yeremian (SBN 226337)
                 Alvin B. Lindsay (SBN 220236)
          12     David Yeremian & Associates, Inc.
                 535 North Brand Boulevard, Suite 705
          13     Glendale, CA 91203-1989
                 Telephone: (818) 230-8380
          14     Facsimile: (818) 230-0308
                 david@yeremianlaw.com
          15     alvin@yeremianlaw.com

          16     Attorneys for Plaintiffs Christopher Ward and Linda
                 Quinteros
          17
                 James Hawkins (SBN 192925)
          18     Isandra Fernandez (SBN 220482)
                 James Hawkins APLC
          19     9880 Research Drive, Suite 200
                 Irvine, CA 92618
          20     Telephone: (949) 387-7200
                 Facsimile: (949) 387-6676
          21     james@jameshawkinsaplc.com
          22     Attorneys for Plaintiff Juan C. Avalos
          23     Joshua H. Haffner (SBN 188652)
          24     Graham G. Lambert (SBN 303056)
                 Haffner Law PC
          25     445 South Figueroa Street, Suite 2325
                 Los Angeles, CA 90071
          26     Telephone: (213) 514-5681
                 Facsimile: (213) 514-5682
          27     jhh@haffnerlawyers.com
                 gl@haffnerlawyers.com
          28     Attorneys for Plaintiff Romeo Palma
Gibson, Dunn &                                                   2
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1    Shawn C. Westrick (SBN 235313)
                 The Westrick Law Firm, P.C.
            2    11075 Santa Monica Boulevard, Suite 125
                 Los Angeles, CA 90025
            3    Telephone: (310) 746-5303
                 Facsimile: (310) 943-3373
            4    swestrick@westricklawfirm.com
            5    Attorneys for Plaintiff Alberto Gianini
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                             3
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1           Pursuant to Rule 143 of the Local Rules of the United States District Court for the Eastern
            2    District of California, Golden State FC LLC, Amazon.Com Inc., and Amazon Fulfillment Centers,
            3    Inc. (collectively, “Defendants”) and Plaintiffs Juan Trevino, Christopher Ward, Linda Quinteros,
            4    Romeo Palma, Alberto Gianini, and Juan C. Avalos (collectively, the “Parties”), by and through their
            5    respective attorneys, stipulate as follows:
            6           WHEREAS, on November 23, 2019, the Plaintiffs informed Defendants they were
            7    challenging the confidentiality designation of a number of documents Defendants produced in this
            8    case pursuant to Paragraph 6 of the Stipulated Protective Order (Dkt. 89);
            9           WHEREAS, the Stipulated Protective Order in this case requires the Parties to meet and
          10     confer in order to “attempt to resolve each challenge in good faith” and further requires that “[i]f the
          11     Parties cannot resolve a challenge without court intervention,” that the Designating Party file “a
          12     motion to retain confidentiality” of the disputed documents to avoid waiver of the confidentiality
          13     designation (Dkt. 89);
          14            WHEREAS, on December 6, 2019, the Parties participated in a telephonic informal
          15     conference regarding Defendants Request to Seal (Dkt. 95) certain documents Plaintiffs filed in
          16     support of their Motion for Class Certification (Dkt. 96, 98);
          17            WHEREAS, following the informal conference on December 6, 2019, the Parties met and
          18     conferred regarding the confidentiality designations of the additional documents that were the subject
          19     of Plaintiffs’ November 23, 2019 challenge;
          20            WHEREAS, on December 9, 2019 the Court issued an order granting Defendants Request to
          21     Seal certain documents and issued an order extending the deadline for any Motion to Retain the
          22     Confidentiality of Designated Documents until January 27, 2020 (Dkt. 108);
          23            WHEREAS, on January 22, 2020, Defendants contacted Plaintiffs requesting additional time
          24     to meet and confer regarding the confidentiality designations to avoid additional motion practice;
          25            WHEREAS, the Parties have agreed to propose an extension to Defendants’ time to file any
          26     Motion to Retain the Confidentiality of Designated Documents;
          27            WHEREAS, Defendants’ new deadline to file any Motion to Retain the Confidentiality of
          28     Designated Documents is February 7, 2020;

Gibson, Dunn &                                                      4
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1           THEREFORE, IT IS STIPULATED AND AGREED THAT good cause exists to extend
            2    Defendants’ deadline to file any Motion to Retain the Confidentiality of Designated Documents.
            3
            4    Dated: January 27, 2020
            5                                            Michele L. Maryott
                                                         Jason C. Schwartz
            6                                            Katherine V.A. Smith
                                                         Helen Avunjian
            7                                            GIBSON, DUNN & CRUTCHER LLP
            8
                                                         By: /s/ Katherine V.A. Smith
            9
                                                         Defendants GOLDEN STATE FC LLC, AMAZON.COM
          10                                             INC., and AMAZON FULFILLMENT CENTERS, INC.
          11     Dated: January 27, 2020
          12                                             Peter R. Dion-Kindem
                                                         THE DION-KINDEM LAW FIRM
          13
          14                                             By: /s/ Peter R. Dion-Kindem as authorized on 1/22/20

          15                                             Lonnie C. Blanchard, III
                                                         THE BLANCHARD LAW GROUP, APC
          16
                                                         By: /s/ Lonnie C. Blanchard, III as authorized on 1/22/20
          17
                                                         Attorneys for Plaintiff JUAN TREVINO
          18     Dated: January 27, 2020
          19
                                                         David Yeremian
          20                                             Alvin B. Lindsay
                                                         DAVID YEREMIAN & ASSOCIATES, INC.
          21
                                                         By: /s/ Alvin B. Lindsay as authorized on 1/22/20
          22
                                                         Attorneys for Plaintiffs CHRISTOPHER WARD and LINDA
          23                                             QUINTEROS

          24     Dated: January 27, 2020

          25                                             James Hawkins
                                                         Isandra Fernandez
          26                                             JAMES HAWKINS APLC

          27                                             By: /s/ Isandra Fernandez as authorized on 1/22/20
          28                                             Attorneys for Plaintiff JUAN C. AVALOS

Gibson, Dunn &                                                   5
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1    Dated: January 27, 2020
            2                                      Joshua H. Haffner
                                                   Graham G. Lambert
            3                                      HAFFNER LAW PC
            4
                                                   By: /s/ Joshua H. Haffner as authorized on 1/22/20
            5                                      Attorneys for Plaintiff ROMEO PALMA
            6    Dated: January 27, 2020
            7                                      Shawn C. Westrick
                                                   THE WESTRICK LAW FIRM, P.C.
            8
            9                                      By: /s/ Shawn C. Westrick as authorized on 1/22/20
                                                   Attorneys for Plaintiff ALBERTO GIANINI
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                             6
Crutcher LLP
                    JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                        CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
            1                                                   ORDER
            2           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the deadline for
            3    Defendants to file a motion to maintain the confidentiality of any documents that are the subject of
            4    the parties’ meet and confer efforts pursuant to the Court’s order dated December 9, 2019 (Doc. No.
            5    108) is extended from January 27, 2020, to February 7, 2020. No further extensions of time shall be
            6    granted in the absence of a demonstrated showing of good cause, which will be narrowly construed.
            7    IT IS SO ORDERED.
            8
                    Dated:     January 27, 2020                           /s/ Barbara   A. McAuliffe           _
            9                                                      UNITED STATES MAGISTRATE JUDGE
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &                                                     7
Crutcher LLP
                     JOINT STIPULATION AND ORDER TO EXTEND DEFENDANTS’ TIME TO FILE MOTION TO RETAIN
                         CONFIDENTIALITY OF DESIGNATED DOCUMENTS - CASE NO. 1:18-CV-00120-DAD-BAM
